Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 7 April 2022, to the Original Application, filed 30 August 2019.

2. 	Claims 1-17 are allowed.



Reasons for Allowance

3. 	Claims 1-17 are allowed.


4. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1 and 9.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

…analyze, by the processor, a plurality of opportunities based on the one or more trending content topics,
analyze, by the processor, a plurality of content types based on the opportunity and the one or more trending content topics,
select, by the processor, an opportunity and content type based on the one or more trending content topics…

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Fujioka (U.S. Publication 2016/0048598 A1) discloses providing curated content items.
	- Chang (U.S. Publication 2015/0106078 A1) discloses a contextual analysis engine.
- Triolo (U.S. Publication 2018/0349793 A1) discloses employing machine learning and artificial intelligence to generate user profiles based on user interface interactions.
- Zia (U.S. Publication 2019/0197599 A1) discloses techniques for recommending and presenting products in an augmented reality scene.
- Chang (U.S. Patent 10,235,681 B2) discloses text extraction for contextual analysis.
	

6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176